Citation Nr: 1227380	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  06-12 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for lumbosacral degenerative changes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel


REMAND

The Veteran had active military service from November 1969 to August 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing held in Columbia, South Carolina in October 2007.  A transcript of that hearing is of record.  

In the November 2007 remand, the Board instructed the agency of original jurisdiction (AOJ) to contact the Veteran and obtain the names and addresses of all his private and VA health care providers, as well as his approximate dates of treatment with his health care providers.  The AOJ was also instructed to (1) provide the Veteran with the corrective VCAA notice letter informing him of the information and evidence necessary to substantiate the claim for service connection for a back disability, and to (2) schedule the Veteran for a VA spine examination, to determine the nature and etiology of his spine condition.  In a June 2008 letter, the Appeals Management Center (AMC) informed the Veteran as to the evidence necessary to substantiate his claim, as well as the criteria necessary for assigning a disability rating and awarding an effective date.  The Veteran was subsequently scheduled for a VA examination in November 2008.  This examination was completed, and copies of the November 2008 VA examination report and the Veteran's updated VA treatment records were associated with the claims file.  

The AMC subsequently readjudicated the claim in a January 2009 supplemental statement of the case (SSOC).  However, in the February 2009 SSOC Notice Response, the Veteran indicated that he had more information he wished to submit in support of his appeal, and provided a completed release form, which included the name and address of his private physician, S.P., M.D., along with his dates of treatment with this physician.  The Veteran also submitted a February 2009 letter issued by one of his private physicians, R.H., M.D.  In the letter, Dr. H. opined that the Veteran's current back condition had its onset in service.  

In an April 2009 remand, the Board directed the AOJ to attempt to secure the medical records issued by Dr. P.  These records were subsequently obtained and associated with the claims file.  However, in November 2010, the Board remanded the Veteran's claim again because the February 2009 opinion issued by Dr. H. did not contain a rationale to support his opinion.  The remand instructions also requested that the AOJ contact the Veteran and ask him whether he wished to appear at a hearing before a member of the Board.  However, the AOJ did not provide the Veteran with a letter asking him whether he desired a hearing before a member of the Board.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

At his October 2007 hearing, the Veteran contended that he did not have any problems with his back prior to entering the military, and that his current back trouble originated from an incident in Vietnam on a supply base where he was lifting a 50-count ammunition crate and felt some discomfort and pain in his lower back.  The Veteran noted that the medic on the base gave him ibuprofen and he medicated his way through the rest of his time in Vietnam.  According to the Veteran, he has experienced continuous problems with his back since this incident, but did not actually report his condition until he was back in the United States.  The Veteran also stated that he did not begin receiving treatment immediately upon discharge because he could not afford the treatment, noting that it was not until he got out of college in the late 1990s or early 2000 when he finally sought treatment for his back from a civilian doctor.  

In a February 2009 letter, the Veteran's private physician, R.H., M.D., indicated that the Veteran had been under his care since 1996, and that the Veteran suffered from spinal disc disease with chronic pain in the lower back and legs.  According to Dr. H., the Veteran's back problems started in Vietnam after lifting ammunition, and as a result of this incident, the Veteran has had a progressive back disability.  In the November 2010 decision, the Board observed that Dr. H. did not provide a rationale for his opinion, and remanded the Veteran's claim so that he could be given an opportunity to do so.  

A review of the record reflects that the AMC initially sent two letters, dated in November 2010 and January 2011, to a "Dr. Ray Harold" at the correct address of record, and specifically requested that Dr. H. provide an explanation to support his February 2009 opinion.  However, the Board notes that while the address for the Veteran's physician was correct, the first and last name of said physician was incorrect.  In the November 2011 Deferred Rating Decision, the AMC acknowledged its mistake, and further determined that the Veteran had to complete an appropriate medical release form in order for them to be able to obtain the necessary treatment information from Dr. H.  In a letter dated in December 2011, the AMC asked the Veteran to complete and return the medical release form for Dr. R.H.  The AMC further informed the Veteran that the completed medical release form was necessary for the AOJ to obtain treatment information by this health-care provider.  It was also noted in the letter that if the AMC did not hear from the Veteran after 30 days, they might make a decision on his claim.  

In the January 2012 SSOC, the Decision Review Officer (DRO) noted that the Veteran did not respond to the December 2011 letter, and did not submit the completed medical release form to the AOJ.  

In a statement date stamped as having been received in August 2010, the Veteran noted that Dr. H. had since retired and no additional information could be obtained from him.  However, the Veteran further expressed the desire to explain his situation in person.  In the November 2010 Remand, the Board instructed the AOJ to contact the Veteran and request that he clarify whether he wished to be scheduled for another hearing before a member of the Board.  A review of the record reflects that the Veteran was never sent a letter inquiring as to whether he wished to be scheduled for another hearing.  While a February 2012 Report of General Information slip reflects that a representative at the VA contacted the Veteran via telephone, it appears that the purpose of the call, as well as the discussion that followed, focused on the Veteran's additional claims pending before the RO, and not the present claim before the Board.  Furthermore, it does not appear that the VA representative asked the Veteran whether he wished to have another hearing.  

The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  

The AOJ should send the Veteran the appropriate letter.  Also, despite the fact that the Veteran has indicated that Dr. H. has retired, as this claim is being remanded again, the AOJ should make another attempt to secure the appropriate medical release form from the Veteran in an effort to obtain the necessary information from Dr. H.  Even if Dr. H. no longer works at the most recent address of record, perhaps the letter to Dr. H. requesting a rationale in support of his February 2009 opinion can be forwarded to his present address so he can be provided with an opportunity to submit an explanation in support of his February 2009 opinion.  

In addition, in May 2004, the Veteran completed VA Form 21-22 appointing the Disabled American Veterans (DAV) as his representative.  The Veteran has not expressed an interest, or indicated that he wishes to execute his power of attorney in favor of another representative.  However, in recent correspondence sent to the Veteran, the AMC has listed the South Carolina Division of Veterans Affairs (SCDVA) as the Veteran's representative, and any correspondence sent to the Veteran has been sent to this service organization instead of the DAV.  Therefore, upon remand, the AMC should clarify this matter.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should identify correspondence previously sent to the SCDVA and send copies to DAV, the Veteran's duly appointed representative, unless there has been a change in representatives.  (If the AOJ is aware of such a change, it should be properly documented in the claims file.)  

2.  After obtaining the appropriate release of information form, contact R.H., M.D., provide him with a copy of his February 2009 letter wherein he opined that the Veteran's back problem started in Vietnam after lifting ammunition, and ask him to provide a medical explanation in support of this opinion.  If Dr. H. has retired and no longer works at the most recent address of record, determine whether it would be possible to forward the letter requesting a rationale in support of his February 2009 opinion, to his current address of record.  

Any letters sent to Dr. R.H. should list the correct name of said physician, as well as the correct address of record.  Dr. H. should specifically be asked to indicate whether he reviewed the Veteran's service and post-service records, specifically noting which records he reviewed and relied upon when providing his opinion.  If this information is not obtained, inform the Veteran and provide him an opportunity to submit the records or such a statement from Dr. H.  Any negative responses should be properly annotated into the record.  

3.  In addition, contact the Veteran and ask him to clarify whether he wishes to have another hearing before a member of the Board.  The letter should provide the Veteran with the option to request a video conference hearing before a member of the Board, a hearing at the RO before a member of the Board, or a hearing in Washington, D.C. before a member of the Board.  

4.  Re-adjudicate the issue of entitlement to service connection for lumbosacral degenerative changes.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with an SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to this issue as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response before the case is returned to the Board.  Any requested videoconference or travel Board hearing should be scheduled.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

